DETAILED ACTION
	This action is a response to the communication received on 3/15/2021. Examiner acknowledges the amendments made to claims 38, 40, 49, 50, 52, 55, and 57; the cancellation of claim 47; and the addition of claim 58.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08)

Re-submit the TD along with a POA, (Power of Attorney) and no additional fees required.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
With regards to the double patenting rejection, the terminal disclaimer was disapproved. Thus the double patenting rejections remain.
Applicant’s amendments have overcome the previous prior art rejections. However, new claim 58 introduces matter that is broader than the matter claimed in claim 38 and is thus rejected by prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,561,080. Although the claims at issue are not identical, they are not patentably distinct from each other because while the wording is not exact, the claims in U.S. Patent No. 9,561,080 claim the same structures of the present application. Merely changing "structural arrangement” from the patent to “inflation arrangement” of the present application is not considered inventive when either term refers to baffles filled with at least one of sterile water or air, which would make the claims in the patent anticipate the current claims.
Claims 38 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,307,613. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims in U.S. Patent No. 10,307,613 disclose a species that anticipate the current genus claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 58 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,653,683 (D’Andrea).
In regards to claim 38, D’Andrea discloses an intracavity catheter that is used in therapeutic radiation procedures (title, abstract). D’Andrea shows a device with multiple inflation arrangements (figure 3 and figure 7; column 5, line 45-column 7, line 20). The device contains  
a first structural configuration (30, 220 – first balloon) configured to expand a first portion at a distal end of the apparatus;
a second structural configuration (120, 230– secondary balloon) configured to expand a second portion; and
at least one lumen extending from a proximal end of the apparatus to the distal end, and having an opening at the proximal end, wherein the at least one lumen is located between and separate from the first inflation arrangement and the second inflation arrangement (111 (hole) to 112(outlet) for flow of excrement; column 6, lines 12-25; hole at distal end 211 and drain tube – 241; column 7, lines 13-20); and
wherein the first inflation arrangement is configured to position the at least one lumen at a particular position with respect to the at least one tissue based on an expansion of the first .  

Allowable Subject Matter
Claim 38 would be allowable if rewritten or amended to overcome the double patenting rejections.
Claims 39-46 and 48-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 52-57 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 38, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the apparatus is configured to be guided into a tubular structure using at least one of at least an endoscope, a cable, or a wire.
In regards to claim 52, the prior art of record does not teach or suggest a method with a combination of steps, as claimed by Applicant, where the inserting of the radiation source into the lumen uses an endoscope, cable, or wire. 
Claims 53-57 are dependent on allowable matter from claim 52 and are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791